Detailed Action

►	Claim(s) 1-78 as presented in the paper(s) filed 28 OCT 2020 is/are pending.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings

► 	The Drawings are objected to because Figs. 1-2 comprises nucleotide sequences without their corresponding SEQ ID NOs.

Sequence Rules

►	This application fails to comply with the sequence rules. See the attached notice to comply with the sequence rules.

Abbreviations

►	The following abbreviations  may be use in the paragraphs which follows:

RT = reverse (transcription or transcriptase) 
Rt = real-time 
NAs = nucleic acid(s)
HBV =Hepatitis B Virus
35 U.S.C. 103 
►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-7 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. [Archives of Virology 164:2683-2690 (2019) – hereinafter “Gao”]  in view of Orou et al. [Human Mutation  6:163-169 (1995) – hereinafter “Orou”].
	
Claim 1 is drawn to  a method for detecting for detecting one or more target nucleic acids of Hepatitis B Virus (HBV) RNA in a sample, the method comprising:
(a) providing a sample;
(b) performing an amplification step comprising contacting the sample with one or
more competitive blocking oligonucleotides and one or more set of primers, wherein the
one or more set of primers comprises one or more forward primer and one or more reverse
transcription (RT) primer that also functions as a reverse primer, to produce an amplification
product, if the one or more target nucleic acids of HBV RNA is present in the sample;
(c) performing a hybridization step, comprising contacting the amplification product,
if the one or more target nucleic acids of HBV RNA is present in the sample, with one or more
probes; and
(d) performing a detection step, comprising detecting the presence or absence of the
amplification product, wherein the presence of the amplification product is indicative of the
presence of the one or more target nucleic acids of HBV RNA in the sample, and wherein the
absence of the amplification product is indicative of the absence of the one or more target nucleic acids of HBV RNA in the sample.
	Gao teach a method for detecting one or more target nucleic acids of HBV RNA in a sample, which method comprises most of the limitations of Claim 1. For example, Gao teach amplifying  by reverse transcriptase PCRHBV pgRNA  using primers targeting the poly A tails of said pgRNA. The  assay was a real time RT-PCR assay using a Taqman type probe to detect the amplification product. Gao do not teach two aspects of Claim 1. First Gao do not teach the use of competitive   blocking oligonucleotides. However,  the use of competitive   blocking oligonucleotides in amplification- based assays of the type claimed was well known as evidenced by at least Orou, see at least the abstract. Orou further teach that the use of competitive   blocking oligonucleotides in amplification -based assays improves the specificity and robustness of said assays, see at least the abstract. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the methof Gao wherein appropriate competitive  blocking oligonucleotides are incorporated  into the assay of  Gao in order to gain the increased robustness and specificity disclosed by Orum. The second aspect of Claim 1 not taught by Gao is the use of a reverse transcription primer that also functions as a PCR primer. Gao does teach a reverse transcription primer  that spans the poly A sequence of the pgRNA, note the MT12cc primer in the section entitked “Primers, probe and DNA standard” on pg. 2685,  but does not appear to teach an embodiment  wherein the reverse primer functions as both the RT primer and the PCR primer  rather Gao teach reverse transcription  followed by PCR amplification using a separate and distinct RT primers  and  Forward and Reverse PCR primers. However,  as the sequence of HBV gDNA and pgRNA were known and  absent an unexpected result, this limitation is considered to be a simple design choice well within the knowledge, skill,  ability  and common sense of the PHOSITA at the time of the invention. 

The limitation of Claim 2 is considered inherent to the competitive blocking oligos of Gao in view of Orou.  

The limitations of Claims 3-4 are  considered inherent to the HBV life cycle described for example in Gao, see the para bridging Cols 1-2 on pg.2684.

Gao teach the limitations of Claims 5-7. Gao clearly teach detecting HBV out of serum samples (i.e. biological samples, see at least the abstract. ►	Claim(s) 8-9 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Gao  in view of Orou as applied above against Claim 1-7 and further in view of Jose et al. [Biologicals 33: 9-16(2002) – hereinafter “Jose”] or Liu et al.[J. of Clinical Virology 36 (Supp. 1) :S33 – S44 (2006) – hereinafter “Liu”].

Claim 8 is drawn to an embodiment of the method of Claim 7 wherein the biological sample is plasma. Claim 9 is drawn to an embodiment of the method of Claim 7 wherein the biological sample is blood.
Gao  in view of Orou reasonably suggest a method comprising most of the limitation recited in Claim 8 and/or Claim 9. For the reason(s) outlined above except Gao  in view of Orou  do not explicitly teach detecting HBV NAs  out of plasma or blood .Rather these authors teach detecting HBV NAs out of serum, see at least the abstract. However, it was known to detect HBV NAs out of plasma and blood.. For example, Jose teach, see at least the abstract, detecting HBV RNA out of plasma,  while Liu teach, see at least the abstract, detecting HBV NAs out of blood. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the biological samples of Jose (plasma) or of Liu (blood) for the biological sample of  Gao  in view of Orou (serum). Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


►	Claim(s) 40-48 is/are  rejected under 35 U.S.C. 103 as being unpatentable over Gao  in view of Orou as applied above against Claim 1-7 and further in view of  Perkin-Elmer Cetus [GeneAmp® DNA Amplification Reagent Kit (OCT 1988) – hereinafter “PE Cetus kit”].

	As regards Claim 40-48, Gao in view of Orou reasonably suggest a method and the reagent needed therefor to  detect one or more HBV RNAs  out of a biological sample for the reason(s) outlined above...Gao in view of Orou  do not teach a kit comprising the reagent necessary for carrying out said HBV RNAs. However, kits were known as evidenced by at least PE kit.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA prior to the at the time of the invention to gather all of the reagents necessary to practice the method of Gao in view of Orou and to then  assemble said reagents into a kit format
 the expected benefits of convenience and cost-effectiveness.



Claim Objections

►	Claim(s) 10-20 and 49-59 is /are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art does not teach or reasonable suggest a method/ or kit for detecting one or more target NAs of HBV RNA which comprises the use of competitive blocking oligos comprising any of SEQ ID NOs 1-5, 9-11 14-15 or complements thereof. 

Allowable Subject Matter

►	Claim(s) 21-39 and 60-78 are allowable because the prior art does not teach or reasonable suggest a method and/or a kit therefor to  detect one or moreHBV  target NAs which comprises the use of competitive blocking oligos comprising any of SEQ ID NOs 1-5, 9-11 14-15 or complements thereof.


Application No.: 16/798,911


NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE SEQUENCE AND/OR AMINO ACID SEQUENCE DISCLOSURES 


The nucleotide and/or amino acid sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 for the following reason(s):

■	1. This application clearly fails to comply with the requirements of 37 C.F.R. 1.821-1.825.  Applicant’s  attention is directed to these regulations, published at 1114 OG 29, May 15, 1990 and at 55 FR 18230, May 1, 1990.

□	2. This application does not contain, as a separate part of the disclosure on paper copy, 
	a “Sequence Listing” as required by 37 C.F.R. 1.821(c).

□	3.  A copy of the “Sequence Listing” in computer readable form has not been submitted as           required by 37 C.F.R. 1.821(e).

□	4.   A copy of the “Sequence Listing” in computer readable form has been submitted.  However, the content of the computer readable form does not comply with the requirements of 37 C.F.R. 1.822 and/or 1.823, as indicated on the attached copy of the marked-up “Raw Sequence Listing.”

□	5.   The computer readable form that has been filed with this application has been found to                                                                                                              be damaged and/or unreadable as indicated on the attached CRF Diskette Problem Report.  A Substitute computer readable form must be submitted as required by 37 C.F.R. 1.825(d).

□	6. The paper copy of the “Sequence Listing” is not the same as the computer readable from of the “Sequence Listing” as required by 37 C.F.R. 1.821(e).


■	7. Other:  The sequences in Figures 1-2 are not accompanied by their corresponding SEQ ID NOs. as required.

Applicant Must Provide:

 □	An initial or substitute computer readable form (CRF) copy of the “Sequence Listing”.


□	An initial or substitute paper copy of the “Sequence Listing”, as well as, an amendment directing its entry into the specification.

 □	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).                                                                                                                                        

■ 	Amend the specification and/or the drawings to include the required SEQ ID NOs. 
CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

12-13 AUG 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2020//054715

  
Planned Search 

STIC search SEQ ID NOs.: 387-388, 1-5, 9-11 and 14-15

Search terms:
All Inventor(s) e.g. Fong J?/au
HBV or Hepatitis B virus
RNA or pgRNA or mRNA
Amplification or PCR or  RT-PCR or RTPCR or reverse (transcriptase or transcription) PCR 
(block$5 OR competit$5) (oligonucleotide$ OR primer$2 OR probe$2) OR
(block$5 OR competit$5) WITH  (oligonucleotide$ OR primer$2 OR probe$2) OR
(block$5 OR competit$5) SAME (oligonucleotide$ OR primer$2 OR probe$2)
Plasm or blood
Kit$2

►	See the Examiner’s PE2E SEARCH and  STNext  search notes/strategy in IFW